Citation Nr: 0321830	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
38 U.S.C.A. Chapter 30 (West 2002) educational assistance in 
the amount of $4,082.60.  


WITNESS AT HEARING ON APPEAL

Appellant


T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active military service from July 1987 to 
September 1991.

This matter arises from a December 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Atlanta, Georgia, Regional Office 
(RO).  Therein, it was held that recovery of the overpayment 
at issue would not violate the principles of equity and good 
conscience.  


REMAND

In February 2002, subsequent to the most recent supplemental 
statement of the case, which is dated in November 2001, the 
Board undertook additional development on the claim, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
Additional evidence was received and has been associated with 
the claims file.  Specifically, a letter from Grantham 
University, with attachments, has been obtained.  However, 
the United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 38 
C.F.R. § 19.31(b).  In this case, a waiver has not been 
obtained.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

The RO should readjudicate the issue on 
appeal, to include consideration of the 
records that were recently received 
without a waiver of originating agency 
review.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


